Title: From Louisa Catherine Johnson Adams to John Adams, 28 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Philadelphia 28 August 1822
				
				I am much pleased my Dear John by your Letters and hasten to answer the last which was received the day before yesterday—It was my intention to send you Miss Aikens Elizabeth but there is not a copy of it to be procured and I have not yet fixed upon any thing to supply its place—The books you mention have not fallen in my way and I have hitherto had no opportunity of perusing them but I agree with you that they are better than common Novels though they too often place mere matter of fact history in a romantic point of view and give false impressions to young minds regarding the immediate  concerns and relations of common life—As I never yet made any difference between my Children you must expect your book some day or other and in the mean time be assured that all my children live equally in my heart and mind—I should have delighted to have had you pass your vacation with me in Philadelphia and intimated a wish of the kind to your father although I fear you would lead a dull life as you must attend upon the sick and not live in the land of feasting but as he made no answer to the observation and as the Fever is so bad in New York you might have been exposed to danger which would have made me very unhappy therefore it is better as it is—Your Grandfather will derive much pleasure from your visit and I hope he has entirely recovered from the fatigue occasioned by his munificence—As the enjoyment has been equal to the fatigue I dare say it will not injure him and he will live to see the edifice erected which is to form future Popes Milton’s Newton’s and Burks to enlighten and adorn our western hemisphere—I might have added Locks but I am afraid that it will produce more Malbranch’s and Voltaires than Locks or Paley’s and I wish we may have no Shaftsburys or Byron’s to disgrace its foundation—I think it is not improbable that the gift of the Books may furnish another massacre of the Greeks and that the young infidels may destroy the works of this polished Nation—But in these our days we must be content to do good and abide the risks happy in the hope that some benefit to a few individuals may result from our really praise worthy exertions—The library was certainly sufficiently valuable to have suited and been desireable to an Institution which had already attained that age of adolescence but the perils of that age are not few and the Greeks though not persecuted to death might have been doomed to bondage and if ever released from their shackles at best in a very maimed condition—Thus you see my beloved Son in all conditions there is good and evil and even the most Holy Alliance (for such exists in the two donnations) can not always preserve us from danger—That your mothers prayers for your happiness and safety could save you from every evil is the ardent wish of
				
					L C Adams
				
				
   I did not mention a Rousseau because neither the Climate the habits or the Scenery of this Country are calculated to produce great sentimentalists—

			